Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2005

In Re: Genesis
Precedential or Non-Precedential: Precedential

Docket No. 03-1225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Genesis " (2005). 2005 Decisions. Paper 1093.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1093


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


                No. 03-1225


IN RE: GENESIS HEALTH VENTURES, INC.,
                         Debtor

   GENESIS HEALTH VENTURES, INC.

                     v.

 KELLY BEAUDIN STAPLETON, ACTING
    UNITED STATES TRUSTEE FOR
             REGION 3

   (District of Delaware D.C. 01-cv-00853)


     IN RE: MULTICARE AMC, INC.,
                        Debtor

         MULTICARE AMC, INC.

                     v.

 KELLY BEAUDIN STAPLETON, ACTING
           US TRUSTEE

        JOSEPH J. MCMAHON, JR.,
                          Trustee

   (District of Delaware D.C. 02-cv-00053)

                   Genesis Health Ventures, Inc.,
                   Multicare AMC Inc.,

                                Appellants
                                     No. 03-2722


                  IN RE: GENESIS HEALTH VENTURES, INC.;
                            MULTICARE AMC, INC.,
                                            Debtors

                      REORGANIZED DEBTORS GENESIS
                         HEALTH VENTURES INC.

                                         v.

                KELLY BEAUDIN STAPLETON, Acting US Trustee


                           JOSEPH J. MCMAHON, JR.,
                                             Trustee

                       GENESIS HEALTH VENTURES, INC.;
                            MULTICARE AMC INC,

                                                   Appellants


                    Appeal from the United States District Court
                            for the District of New Jersey
               (D.C. Civil Action Nos. 01-cv-00853 and 02-cv-01322)
                   District Judge: Honorable Joseph J. Farnan, Jr.


                               Argued June 29, 2004

           Before: AMBRO, ALDISERT and STAPLETON, Circuit Judges

                          (Opinion filed March 31, 2005 )

Adam P. Strochak, Esquire (Argued)
Jeffrey L. Cimbalo, Esquire
Weil, Gotshal & Manges LLP

                                         2
1501 K Street, N.w. Suite 100
Washington, DC 20005

Michael F. Walsh, Esquire
Gary T. Holtzer, Esquire
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Mark D. Collins, Esquire
Russell C. Silberglied, Esquire
Richards, Layton & Finger, P.A.
One Rodney Square
P.O. Box 551
Wilmington, DE 19899

      Attorneys for Appellants

Frank J. Perch III
   Assistant United States Trustee
Robert J. Schneider, Esquire
Joseph J. McMahon, Jr., Esquire
United States Department of Justice
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207, Lockbox 35
Wilmington, DE 19801

Joseph A. Guzinski
   General Counsel
Paul Wm. Bridenhagen, Esquire
P. Matthew Sutko, Esquire (Argued)
United States Department of Justice
Executive Office for United States Trustees
20 Massachusetts Avenue, N.W.
Suite 8000
Washington, DC 20530

      Attorneys for Appellee




                                              3
                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

              It is now ordered that the published Opinion in the above case filed March
31, 2004, be amended as follows:

              On page 19, second paragraph, at the end of line four after the words “no
one” insert “(creditor or debtor)”. In the following line, after the word “consolidation”,
delete the phrase “–creditor or debtor”.

                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: May 17, 2005
CRG/cc: Russell C. Siberglied, Esq.
        Adam P. Strochak, Esq.
        Joseph J. McMahon Jr., Esq.
        Frank J. Perch III, Esq.
        P. Matthew Sutko, Esq.




                                             4